Exhibit 10.28

First Amendment
To
Employment Agreement

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”), dated as of December
5, 2017, is made and entered into by and between Peoples Security Bank and Trust
Company, a Pennsylvania state chartered bank (the “Bank”), Peoples Financial
Services Corp., a Pennsylvania corporation (“Parent”), and Timothy H. Kirtley
(the “Executive”).

Recitals

WHEREAS, the Bank and the Executive are parties to that certain Employment
Agreement, dated as of September 30, 2016 (the “Original Agreement” and, as
amended, changed and modified hereby, the “Agreement”), which sets forth the
terms and conditions of the Executive’s employment by the Bank;

WHEREAS, pursuant to Section 5.9 of the Original Agreement, the Agreement may be
changed or modified by an agreement in writing signed by the Executive, the Bank
and the Parent; and

WHEREAS, the Executive, the Bank and the Parent desire to execute and deliver
this Amendment to confirm their written agreement to change and modify the
Original Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound hereby, the parties agree as follows:

1.Definitions.  Capitalized terms used in this Amendment and not otherwise
defined herein shall have the respective meanings ascribed to them in the
Original Agreement.

2.Amendment of Section 2.14.  Section 2.14 of the Agreement is hereby amended by
deleting the existing Section 2.14 set forth in the Original Agreement in its
entirety and inserting in lieu thereof the following new Section 2.14:

“Restricted Period” means the period commencing on the Date of Termination and
ending either (i) on date that is twenty-four (24) months after the Date of
Termination, in the event of a Change in Control Termination, or (ii) on date
that is twelve (12) months after the Date of Termination, in any other event.



 

 

--------------------------------------------------------------------------------

 



3.Amendment of Section 3.6(b)(ii).  Section 3.6(b)(ii) of the Agreement is
hereby amended by deleting the existing Section 3.6(b)(ii) set forth in the
Original Agreement in its entirety and inserting in lieu thereof the following
new Section 3.6(b)(ii):

Cash severance payments equal to one-twelfth (1/12) of Executive’s Base Salary
as of the Date of such Termination, and one-twelfth of Executive’s average
annual bonus in the three fiscal years ending before the Date of such
Termination, payable for a period of 24 months, and payments equal to
Executive’s COBRA continuation monthly premiums for a period of 18 months from
and after the Date of Termination, all payable in accordance with the Bank’s
payroll practices.

4.Amendment of Section 3.6(i)(i).  Section 3.6(i)(i) of the Agreement is hereby
amended by deleting the existing Section 3.6(i)(i) set forth in the Original
Agreement in its entirety and inserting in lieu thereof the following new
Section 3.6(i)(i):

Breach of Restrictive Covenants.  If the Executive breaches, in any respect, any
of the covenants to be performed by the Executive pursuant to Article IV below
(regarding non-competition, non-solicitation, confidentiality, or
non-disparagement), whether during the Term or the Restricted Period, then the
Executive shall repay or return to the Bank the entire amount of any
incentive-based compensation received by the Executive during the 24-month
period preceding such breach.

5.No Other Amendments.  Except as expressly amended hereby, the provisions of
the Original Agreement are and will remain in full force and effect and, except
as expressly provided herein, nothing in this Amendment will be construed as a
waiver of any of the rights or obligations of the parties under the Agreement.

6.Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the principles of conflicts of laws rules of any state.  Any legal proceeding
arising out of or relating to this Amendment will be instituted in a state or
federal court in the Commonwealth of Pennsylvania, and each of the Executive,
the Bank and the Parent hereby consent to the personal and exclusive
jurisdiction of such court(s) and hereby waive any objection(s) that they may
have to personal jurisdiction, the laying of venue of any such proceeding and
any claim or defense of inconvenient forum.

7.Counterparts and Facsimiles.  This Amendment may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
will be deemed an original, and all of which together will be deemed to be one
and the same instrument.

[signature page follows]

 



-2-

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

 

 

 

PEOPLES SECURITY BANK AND TRUST COMPANY

 

 

 

 

 

By:

/s/ Craig W. Best

12/11/2017

 

 

Name:

Craig W. Best

Date

 

Title:

President & CEO

 

 

 

 

 

 

 

 

 

 

 

PEOPLES FINANCIAL SERVICES CORP.

 

 

 

 

 

By:

/s/ Craig W. Best

12/11/2017

 

 

Name:

Craig W. Best

Date

 

Title:

President & CEO

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/ Timothy H. Kirtley

12/8/17

 

 

 

Timothy H. Kirtley

Date

 

-3-

 

--------------------------------------------------------------------------------